DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (U.S. Pub. No. 2017/0136576 A1) in view of Aubert et al. (U.S. Pub. No. 2008/0219305 A1).
Regarding claim 1, Ashihara discloses a laser processing device (laser processing device 200, figs.1-4) comprising: 
a laser irradiation unit (laser oscillator 41, fig.4) configured to perform processing on a workpiece (processing target 33, fig.4) by using a laser (laser light 42, fig.4), while scanning a workpiece surface (surface of processing target 33, annotated fig.4), to form a kerf (portion 32, fig.4); 
jet nozzles (jetting ports 3, as shown in fig.2 or annotated fig.4; it is noted that there’re two jetting ports 3 as shown in fig.4 and indicated in Par.0049 & Par.0087) configured to form jet flows (jet flows are formed by jetting ports 3 as indicated by Par.0052) [Par.0052 cited: “all the gas jetted from the jetting port 3”] flowing toward a bottom surface of the kerf [jetting ports 3 configured to form jet flows flowing toward a bottom surface of cut portion 32, as shown in fig.4 and fig.2]; and 
an intake part (suction device 100 comprising chamber 1, suction port 2, and dust collecting mechanism 12; fig.4) configured to suck, above injection ports of the jet nozzles, a gas in a region surrounded by the jet flows from the front and rear sides (chamber 1 and dust collecting mechanism 12 configured to suck, above injection ports 3, gas in a region surrounded by the jet flows from the front and rear sides via suction port 2, as shown in figs.1-2 and explained in details in Par.0019 & Par.0071) [Par.0019 cited: “the gas is jetted from the jetting port and is sucked by the suction port”].

    PNG
    media_image1.png
    878
    1144
    media_image1.png
    Greyscale

Ashihara does not disclose:
jet nozzles respectively provided on front and rear sides in a scanning direction of the laser
Aubert teaches a laser apparatus (fig.6) comprising:
jet nozzles (gas jets 56, fig.6) respectively provided on front and rear sides in a scanning direction (direction 70, fig.6) of the laser (laser beam 6, fig.6) [as shown in Aubert fig.6, gas jets 56 respectively provided on front and rear sides in a scanning direction 70 of the laser beam 6].

    PNG
    media_image2.png
    597
    730
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ashihara, by adding the teaching of jet nozzles respectively provided on front and rear sides in a scanning direction of the laser, as taught by Aubert; because by doing so, Ashihara invention can be used in the case of laser cutting, where there is required scanning of the laser light; additionally, jet nozzles are provided on front and rear sides in a scanning direction of the laser in order to jet gas toward the cutting target, a swirl flow is formed so as to surround the suction port between the surface of the target and the suction port; and thus a pressure of a central region of the swirl flow from the suction port to the surface of the target is reduced to the critical pressure or less and suction is performed; therefore, chips and dust generated during laser cutting process can be effectively removed.

Regarding claim 2, Ashihara in view of Aubert teaches the apparatus as set forth above, Ashihara also discloses wherein 
an opening area of the intake part (opening area of chamber 1 is area of suction port 2, as shown in fig.4) is larger than an opening area of the injection ports.
Ashihara discloses that the opening area of jetting port 3 is smaller than the opening area of suction port 2, as indicated by Par.0052 [Par.0052 cited: “the area Ain [m2] of the plane formed by the jetting port 3 is preferably set smaller than the area Aout [m2] of the plane formed by the suction port 2”]. However, Ashihara does not explicitly disclose the total area of two jetting ports 3 is smaller than the opening area of suction port 2. 
However, the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A). Therefore, the total opening area of two jetting ports 3 can be varied to be smaller than the area of jetting port 2 because Ashihara discloses if the total opening area jetting ports 3 is equal to or more than the opening area of the suction port 2, it is not possible to suck, from the suction port 2, all the gas jetted from the jetting port 3, with the result that a part of the gas jetted from the jetting port 3 is leaked outside the device [Ashihara, Par.0052]. Therefore, Ashihara suggests that the opening area of suction port 2 is larger than the total opening area of jetting ports 3 [Ashihara, Par.0052].
Therefore, the opening area of suction port 2 is larger than the total opening area of two jetting ports 3 is recognized in the prior art Ashihara to be a result-effective variable, i.e., a variable which achieves a recognized result [Ashihara, Par.0052], in order to suck, from the suction port 2, all the gas jetted from the jetting ports 3, and to prevent a part of the gas jetted from the jetting ports 3 from leaking outside the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify two jetting ports 3, as disclosed by Ashihara, by making the total opening area of two injection ports 3 smaller than the opening area of suction port 2 as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A).

Regarding claim 3, Ashihara in view of Aubert teaches the apparatus as set forth above, Ashihara also discloses: 
a cover covering the workpiece from above (cover as shown in annotated fig.4); and 
a window portion (transmittance window 45, fig.4) provided in the cover and configured to transmit the laser (transmittance window 45 is provided in the cover and configured to transmit the laser, as shown in fig.4).

    PNG
    media_image3.png
    869
    1133
    media_image3.png
    Greyscale


Regarding claim 7, Ashihara in view of Aubert teaches the apparatus as set forth above, Ashihara also discloses wherein 
the jet nozzle (jetting port 3, as shown in fig.2 or annotated fig.4) is configured 
to jet, on the front side in the scanning direction, the jet flow toward the front as the jet flow flows downward [in combination with the Aubert, the jet flow toward the front as the jet flow flows downward, as shown in figs. 2 & 4], and 
to jet, on the rear side in the scanning direction, the jet flow toward the rear as the jet flow flows downward [in combination with the Aubert, the jet flow toward the rear as the jet flow flows downward, as shown in figs. 2 & 4].

Regarding claim 8, Ashihara in view of Aubert teaches the apparatus as set forth above, Ashihara in view of Aubert also teaches wherein 
the jet nozzles (jetting port 3, as shown in fig.2 or annotated fig.4) and the intake part (suction device 100; figs.2 & 4) move integrally with the laser irradiation unit following the laser irradiation unit in the scanning direction [as shown in fig.4, jetting ports 3 are installed within the suction device 100, and the laser light 42 enters the suction device 100 through the transmittance window 45 to perform processing on processing target 33; therefore, in the case of laser scanning, jetting ports 3 and suction device 100 move integrally with the laser following the laser in the scanning direction, as cited and incorporated in the rejection of claim 1].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (U.S. Pub. No. 2017/0136576 A1) in view of Aubert et al. (U.S. Pub. No. 2008/0219305 A1), and further in view of Fujii et al. (U.S. Pub. No. 2016/0280581 A1).
Regarding claim 4, Ashihara in view of Aubert teaches the apparatus as set forth above, Ashihara also discloses wherein 
the intake part (suction device 100, fig.4) includes an air injection part (air injection part as shown in annotated fig.4 below) provided between the jet nozzles (air injection part is provided between jetting port 3, as shown in fig.4) and configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser (as shown in fig.4, air injection jetting air from one side in a direction including a plane intersecting an irradiation direction of the laser); and 
an air intake part (suction port 2, as shown in fig.2 or annotated fig.4) configured to suck the air jetted from the air injection part (suction port 2 configured to suck the air jetted from the air injection as shown in figs.1-2 and indicated by Par.0071-0072).
However, Ashihara does not explicitly disclose an air injection part is provided between each jet nozzle. 
Fujii teaches a laser apparatus (fig.13) comprising:
an air injection part (gas injection A1 and A2, fig.13) provided between the jet nozzles (as shown in fig.13, gas injection A1 provided between the jet nozzle 2, and gas injection A2 provided between jet nozzle 4) [it is noted that Par.0155 indicated that gas A1 and gas A2 may be of the same type or of types different from each other; therefore, gas injection A1 and gas injection A2 are separated].

    PNG
    media_image4.png
    504
    710
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ashihara in view of Aubert, to further include the teaching of gas injection part provided between the jet nozzles, as taught by Fujii, in order to control each injection port separately; for instance, the flow rate of gas inside each injection port can be adjust and control separately; furthermore, the gas type supplied to each injection port can be the same or different, as recognized by Fujii [Fujii, Par.0155]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (U.S. Pub. No. 2017/0136576 A1) in view of Aubert et al. (U.S. Pub. No. 2008/0219305 A1), and further in view of Dackson (U.S. Pub. No. 2013/0233836 A1).
Regarding claim 5, Ashihara in view of Aubert teaches the apparatus as set forth above, but does not teach: 
side jet nozzles provided on both sides of the jet nozzle in a width direction orthogonal to the scanning direction, extending in the scanning direction, and configured to form side jet flows flowing toward both sides in a width direction of the kerf in the workpiece surface.
Dackson teaches a laser apparatus (figs.1-15) comprising:
side jet nozzles (first passageways 70, figs.1-2) provided on both sides of the jet nozzle (second passageway 74, figs.1-2) [as shown in in figs.1-2, two first passageways 70 provided on both sides of second passageway 74] in a width direction orthogonal to the scanning direction, extending in the scanning direction, and configured to form side jet flows flowing toward both sides in a width direction of the kerf in the workpiece surface [as shown in figs.1-2, two first passageways 70 provided on both sides of second passageway 74 in a width direction orthogonal to the scanning direction, extending in the scanning direction, and configured to form side jet flows in a width direction of the kerf in the workpiece surface].

    PNG
    media_image5.png
    804
    752
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ashihara in view of Aubert, by adding the teaching of the side jet outlets, as taught by Dackson, so that each injection port of Ashihara can have side jet nozzle provided on both sides of the injection port to form side jet flows flowing toward both sides in a width direction of the kerf in the workpiece surface in order to evenly distribute the jet flows flowing toward the kerf and both sides of the kerf in the workpiece surface to effectively remove dust and chips inside the kerf and also on the surface of the workpiece. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (U.S. Pub. No. 2017/0136576 A1) in view of Aubert et al. (U.S. Pub. No. 2008/0219305 A1), and further in view of Aubry et al. (U.S. Patent No. 7,038,161 B2).
Regarding claim 6, Ashihara in view of Aubert teaches the apparatus as set forth above, but does not teach: 
skirt portions provided on both sides of the jet nozzle in a width direction orthogonal to the scanning direction, and extending in the scanning 5 direction, a lower end of each of the skirt portions being in contact with the workpiece surface.
Aubry teaches a laser apparatus (figs.1-2) comprising:
skirt portions (skirt 70, fig.2) provided on both sides of the jet nozzle in a width direction orthogonal to the scanning direction, and extending in the scanning direction (as shown in fig.2, scanning direction is 54; therefore, skirt 70 are provided on both sides of the nozzle in a width direction orthogonal to the scanning direction and extending in the scanning direction), a lower end of each of the skirt portions being in contact with the workpiece surface (lower end of each of skirt 70 being in contact with the surface of workpiece 52, as shown in fig.2).

    PNG
    media_image6.png
    733
    680
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ashihara in view of Aubert, to further include the teaching of the skirt, as taught by Aubry, in order to direct and maintain the gas over the cut region in the workpiece, as well as prevent gas and dust from leaking out of the skirt portions; therefore, the dust and chips from laser cutting process can be effectively removed.  

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Yang (U.S. Pub No. 2014/0144893 A1) discloses a laser apparatus comprising two separate side jet nozzles provided in the front and rear of laser scanning direction.
Beeson at al. (U.S. Pub. No. 2007/0175874 A1) discloses a laser apparatus comprising skirt portions to direct and maintain the gas over the workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761